Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1, 2, 6-8, and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Seelig et al (US 2009/0075716) in view of Halliburton (US2007/0057451).

Claim 1: The combination of Seelig & Haliburton teaches an amusement device comprising 
a vertically oriented rail element attached to a support member (Seelig Figure 11; Element 52), 
a pointer assembly adapted to engage said rail member and adapted for vertical travel along said rail element (Seelig Figures 10 & 11; Element 330), 
a retention member assembly, said retention member, located near the top of said rail member and adapted to retain and release said pointer assembly (Halliburton Figure 3: Paragraph [0022]; Element 702),
Seelig Figures 11; Element 52, 58), 
a stop assembly, said stop assembly comprising a controller to allow a user to selectively cause the travel of said pointer element traveling on said rail element to stop (Seelig Figure 11; Element 54; Paragraph [0140]), 
a target array, said target array comprising of a plurality of segments, horizontally displaced and perpendicular and adjacent to said rail(Seelig Figure 10; Elements 320A-320D), 
a sensor, to detect the location of said pointer element after said stop, and provide a signal to a controller(Seelig Figure 11; Element 62; Paragraph [0117]), 
wherein said central controller is configured to correlate the position of said pointer element with respect to the target array and actuates said controller for said stop assembly and controls the release of said pointer assembly from said retainer member (Seelig Figure 11; Paragraphs [0126], [0140] & Halliburton Figure 3: Paragraphs [0022], [0033]; Elements 702, 948, 949).
Seelig teaches the amusement device including mechanical features for controlling the vertical movement of a pointer device as presented above.  While Seelig doesn’t teach the use of a separate retention assembly located near the top of said rail member and adapted to retain and release said pointer assembly, in an analogous related amusement game Halliburton  teaches that these features were known at the time of invention (Halliburton Figure 3: Paragraph [0022]; Element 702).  It would have been obvious to one of ordinary skill in the art before the earliest effective filing date of the claimed invention to have 

Claim 2: The combination of Seelig & Haliburton teaches the amusement device recited in claim 1 wherein said pointer element lift system comprises a motor, a drive belt connect to said motor, an engagement element for engaging said pointer assembly and transferring the motion of said belt to said pointer assembly, a switch to provide a signal to said controller to deactivate said motor when said pointer element is in a retained position near the top of said rail and at least two pulleys attached to said support member that receive said drive belt and define a loop for said drive belt (Seelig Figure 11; Elements 52, 54 & -wherein the pulleys are illustrated but not enumerated in the cited figure- Halliburton Figure 3: Paragraph [0025]; Element 158).  

Claim 6: The combination of Seelig & Haliburton teaches the amusement device recited in claim 1 further comprising a target area, said target area comprising a plurality of horizontal segments on or adjacent to said rail(Seelig Figure 10; Elements 320A-320D).  

7: The combination of Seelig & Haliburton teaches the amusement device recited in claim 6, wherein said target array comprises a LED display located adjacent to said rail(Seelig Paragraph [0111]).  

Claim 8: The combination of Seelig & Haliburton teaches the amusement device recited in claim 7, wherein said display is dynamic and said display is controlled by said controller, wherein the size, location and value of targets of said array are controlled by said central controller (Seelig Paragraphs [0111]-[0113], [0126]).  

Claim 11: The combination of Seelig & Haliburton teaches the amusement game recited in claims 1 further comprising a payment acceptor, and a credit switch and said acceptor send a signal to a central controller when a valid threshold payment has been detected(Seelig Figures 5, 13; Element 154; Paragraphs [0057]. [0089]).  

Allowable Subject Matter
Claims 3-5, 9, 10, and 12 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion

The following prior art is made of record and not relied upon is considered pertinent to applicant's disclosure:

Crowder et al (US 8,715,085) teaches a perceived skill gaming machine and method; and
Colvin et al (US 2017/0236382) teaches systems and methods for providing skill-based selection of prizes for game of chance.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT E MOSSER whose telephone number is (571)272-4451.  The examiner can normally be reached on M-F 6:45-3:45.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Lewis can be reached on 571-272-7673.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 






/R.E.M/Examiner, Art Unit 3715                                                                                                                                                                                                        /DAVID L LEWIS/Supervisory Patent Examiner, Art Unit 3715